 POLORON PRODUCTS OF INDIANA, INC.435Poloron Products of Indiana,Inc.andWilliam H.KingandJames PoolandTerry T. PavlackandRichard L.EldridgeandWilliam LogginsandAlbertGreen,ChargingPartiesandUnitedSteelworkers of America,Local Union No. 3889,PartyofInterest.Cases25-CA-3179-1,25-CA-3179-2,25-CA-3179-3,25-CA-3179-4,25-CA-3179-5, and 25-CA-3179-6Recommended Order of the Trial Examiner, andherebyordersthattheRespondent,PoloronProducts of Indiana,Inc.,MichiganCity,Indiana,itsofficers,agents,successors,and assigns, shalltake the action set forth in the Trial Examiner'sRecommended Order.TRIAL EXAMINER'S DECISIONJune 30, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSJENKINS AND ZAGORIAOn March 21, 1969, Trial Examiner Frederick U.Reel issued his Decision in the above-entitled cases,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices, andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. The TrialExaminer also found that the Respondent had notengaged in certain other unfair labor practices andrecommended that these allegations of the complaintbe dismissed. Thereafter, the General Counsel filedexceptions and the Respondent filed cross-exceptionsto the Trial Examiner's Decision, and supportingbriefs.The Respondent's brief was also in answer tothe General Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connection with these cases to athree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in these cases, and hereby adoptsthe findings, conclusions, and recommendations ofthe Trial Examiner.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrderthe'Chairman McCulloch concurs in the result reached by the majority ofthe Panel.In his view,allof the evidence points to the fact that the strikeof June 13 was precipitated mainly by the unresolved economic demands ofthe employees who walked out. InMastroPlasticsCorp. v. N.L.R.B..350U.S. 270,the SupremeCourt heldthat a standard no-strike clause shouldnot be construed to apply to strikes directed against flagrant employerunfair labor practices.ChairmanMcCulloch believes that the clearimplicationof the Court'sdecision,aswell as the best interests oflabor-management relations,dictates that a strike,such as this, which ismotivatedprimarily byeconomic causes should not be deemed protectedactivitywhere the employees have bargained away their right to strike forsuch purposes.Statementof the CaseFREDERICK U. REEL,TrialExaminer:Thiscase, triedatMichiganCity,Indiana,on January21 and 22,1969,'pursuant to charges filed the preceding July 9, anamended charge filed September 23, and a complaintissuedOctober 31and amendedJanuary 9,1969,2 presentsquestionswhether a strike arising in part out of anunlawful discharge has no statutory protection because itwas in breach of contract and was not authorized by thebargaining representative,and if so,whether Respondent,herein called the Company,violated Section 8(a)(1) of theAct when,following its alleged "condonation"of thatstrike, it relied on the fact of participation therein todifferentiate in the discipline it meted out for participationin a second unprotected strike.Upon the entire record,'includingmy observation ofthe witnesses,and after due consideration of the briefsfiled by General Counsel andthe Company,Imake thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THECOMPANYThe Company, a New York corporation, engaged atMichigan City,Indiana,in the manufacture of ridinglawnmowers and related products, annually ships productsvaluedin excessof $50,000 to points outside the State,and is an employer engaged in commerce within themeaning ofSection 2(6) and (7) of the Act.II.THE UNFAIR LABOR PRACTICESA. Background - the ContractLate in 1967 the Company purchased the MichiganCity plant from the prior owner, and, in the course ofcontinuing the preexisting operation,continued to giveeffect to the collective-bargaining agreement which itspredecessorhadmade with United Steelworkers ofAmerica for itself and on behalf of the members of itsLocalUnion No.3889, herein calledtheUnion. Thisagreement, which ran from October 1, 1967, to July 31,1970,containedadetailedgrievanceprocedure,culminatinginarbitration,whichwas specificallyapplicable to suspensions and discharges as well as to'All other dates herein refer to the year 1968 unless otherwise noted.'The amendment named an additional discriminatee, discharged at thesame time,and as part of the same series of events,as the six ChargingParties.The amendment was permissible.NL.R.Bv.DinionCoilCompany,Inc, 201 F.2d 484,491 (C.A.2);N.L.R.B v. Gaynor NewsCompany,Inc.,197 F.2d 719, 721-722 (C.A. 2), affd. 347 U.S. 17, 34, In30;N.L.R.B v. KohlerCompany,220 F.2d 3, 6-8 (C.A. 7).'The parties after the hearing executed a stipulation clarifying one of theexhibits.This stipulation is hereby admitted into evidence as G.C. Exh3A General Counsel filed a motion to correct certain errors in thetranscript.This motion is hereby granted.177 NLRB No. 54 436DECISIONSOF NATIONALLABOR RELATIONS BOARDother matters. Section 4 of the contract recited in part:There shall be no strikes, work stoppages, orinterruptionor impeding of work. No officer orrepresentative of' the Union shall authorize, instigate,aid, or condone any such activities. No employee shallparticipate in any such activities.The applicable procedures of the Agreement will befollowed for the settlement of all grievances.Section 8 of the contract provided in part:In the event of suspension or discharge, the employeemay, within 5 calendar days after notice of such action,filea grievance in the second step of the grievanceprocedure.Finaldecisionshallbemade by theCompany in this step within 5 calendar days from thedate of filing thereof. Such grievance shall thereupon behandled in accordance with the procedures of Section 6- Adjustment of Grievances and Section 7-Arbitration.B. The Dischargeof Bailey,the Ensuing Strike, andthe SettlementEarly in June 1968 certain employees in the weldingdepartment expressed dissatisfaction with their wages andwith other working conditions, notably ventilation. On themorningofJune 13 Plant SuperintendentRobertHammond, pursuant to an arrangement he had madepreviously with the welders, met with them as a group.Hammond informed them that the Company would grantno increases at that time. One member of the group,William Bailey, said that, if the Company could not helpthem, he would get someone who could. Hammondpromptly asked Bailey his name, and upon hearing it toldBailey he was fired as of that moment. Bailey replied thathe was going to quit anyway, and warned Hammond thatthe Company would hear further in the matter from some"board."Bailey thereupon left the plant. The recordestablishes that earlier that morning the Company haddecided to terminate Bailey's employment (he was aprobationary employee) at the end of the shift.'A few minutes after Hammond fired Bailey, themeeting broke up, but a group of welders continued todiscuss thematter among themselves, and decided tostrike. Shortly after 10 a.m. eight men (the six ChargingParties,Rudolph Divijak, and Donald Young) "punchedout" on the timeclock and commenced picketing. Severalemployees testified that the immediate cause of thewalkout was their resentment of the treatment of Baileyand some of the picket signs referred to the discharge.Thirty-six more employees joined the strike after 12 noonthat day.When the strike started, the Company conferred withthe Union's plant committee, and at its suggestion sent forEugeneChlebowski,who is an International staffrepresentativeoftheUnitedSteelworkers,andadministratorof the local union.When Chlebowskiarrived,some timeafter 12 that afternoon, he reiterated'The foregoing findings represent my synthesisof thecredited testimonySome witnesses did not hear Bailey'sstatement that he would get helpelsewhere,and Hammondtestifiedthat he discharged Bailey because "Ifelt he was disturbing these people,that something most unpleasant couldresult from this, perhaps a walkout or perhaps something physicalAnd observingthe people around him, they werebecoming more agitatedthe longer we talked."1credit Bailey,and other witnesses(Pavlack,King,Divijak,and Green) thatBailey mentioned resorting to outside help,and that thisapparently "triggered" the dischargeAs notedinfra,however,Iwould find the discharge unlawful evenifIacceptedHammond's version of its causethe view, previously expressed by the plant committee,that the Union had not authorized the strike and was notresponsiblefor it, but he agreed to discuss the matter withthe strikersin aneffort to get information which wouldlead to a resolution of theissues.Chlebowski thenascertained that the strikers were concerned over wagerates, poor lighting, ventilation, and cooling, as well as thedischarge of Bailey.AfterafurtherconferencewithChlebowski, theCompany agreed that it would take steps to improve thelighting and ventilation, and that within the next fewweeks it would institute a complete wage review of theentire roster to see whatincreases, if any, would be given.The Company also offered to reemploy Bailey with hisseniority unimpaired but as a new probationer. (Baileyrefused this offer when Chlebowski communicated it tohim.) Finally, Chlebowski asked the Company to promisethat there would be noreprisalsso he could "get thepeople back to work," and the Company agreed. All theemployees, except Bailey, returned to work the nextmorning.C. The Strikeof JulyI and the Disciplinary ActionTaken That DayOn the morning of July 1 the Company commenced thewage reviews it had agreed to as part of the strikesettlementon June 13. The review interviews had barelycommenced (one welder, Nixon, had been notified of a10-cent increase) when another "walkout" occurred. Therecord is far from clear as to what caused this walkout,but apparently some of the employees were dissatisfiedwith the progressmade in improving the workingconditions and were also disturbed because they learnedthat not all the employees would receive increases and theincreasesgranted would not become effective for severalweeks. In any event, whatever the cause or fancied cause,not only did the same employees who initiated thewalkout of June 13 punch their clocks on July 1 and startpicketing, but a large number of other employees alsopunched out at thesame time.More precisely, six of theeight who walked out on June 13 punched out at 10.20 onJuly 1, and the other two punched out at 10.22. Inaddition 6 other employees (who had either not struck atallon June 13, or had joined that strike after 12 noon)also punched out at 10.20, 3 at 10.22, 14 at 10.24, 2 at10.25,' and 11 at later points before 1 p.m.Again the Company summoned Chlebowski, and againhe made it clear that the Union had not called, and didnotcondoneorsupport,thestrike.Chlebowskiascertainedfrom the strikers that their complaint centeredon the delayinmakingthemeritincreaseseffective.HeandtheCompany then arranged a satisfactorycompromise, setting July 15 as the effective date for theincreases,even if the protracted "merit review" processhad not been completed as to all employees by that date.The Company stated, however, that it would not let theJuly 1 walkout pass without disciplining the participants.It suspended for the balance of that week all who walkedout that day, except for the eight men who had alsowalked out on the morning of June 13. These men theCompany discharged on July 1, advising them that thedischargewas "for violation of union contract, sec. 4.""'The time isexpressed in decimals and not in minutes.Thus, 10 20 is10 12 a m., 10.22 is 10:13, 10.24 is 10:14, and 10 25 is 10.15'Thereissome evidence that oneof these men, Pool, told the plantsuperintendent that he had quit,and thatthisoccurredbefore the POLORON PRODUCTS OF INDIANA, INC.437After their discharge, several of the affected employeeswrote the Company on July 3 to "submit the followinggrievance concerning our unjustified discharge ...." TheCompany replied on July 10 that the letter did notconstitutea"grievance"within themeaning of thecontract, and that, even if it did, the discharge was forcause and was proper. On July 15 the Union gave noticethat it desired to appeal the grievances concerning thedischarges to the third step of the grievance procedure,and to discuss them on July 18. On July 23 the Companyreplied that after discussion it adhered to its decision asset forth in its letter of July 10. The Union did not pressthe matter to the next stage, arbitration.D. Contentions and ConclusionsThe Company distinguished between two groups ofstrikerson July 1, suspending some but dischargingothers.General Counsel contends that in meting out theharsher penalty the Company was motivated by the factthat the eight dischargees had led the walkout on June 13.GeneralCounsel further contends that the June 13walkout was an activity protected by the Act, or in thealternative that the Company had condoned it and couldnot lawfully use participation therein as a basis fordiscriminatory treatment. The Company argues that thedischarges were based on the July 1 walkout, that in anyevent the June 13 walkout was not a protected activity,and that the doctrine of condonation is inapplicable.1.Basis for selection for dischargeThe partiesagree,and the recordisclear,that thewalkout of July 1 enjoyed no statutory protection. TheCompany was free, without offending the statute, todischargeemployees for having participated in thatwalkout. But the Company could not lawfully differentiatein the discipline it invoked on that occasion if the basis forthe differentiation was an activity protected by the Act.To take an obvious illustration, the Company could notlawfully say that because all employees participated in anunprotected strike it would discharge those who wereunionmembers and merely suspend the rest. It could,however, lawfully take the position that it would dischargethe leaders of the walkout and merely suspend thefollowers. Thus we reach the first issue in the case: did theCompany discriminate between the two groups (thosesuspended and those discharged) because of the latter'sleadership of the earlier walkout, or solely because of theiractivity on July 1?This question, I believe, must be answered in favor oftheGeneral Counsel's contention. The Company makessome effort to establish that it believed the June 13leaders to have instigated or led the July 1 walkout, andto claim that its decision as to whom to discharge restedsolelyon the events of July 1. For example, PlantManager Harmyk testified that on July 1 he at first sawonly "a small handful" on strike, and that he ascertainedwho the leaders were by checking the timecards. SimilarlyPersonnelManager Andrews testified that "the ones thatwere discharged we felt were the primary leaders of thewalkout on July 1," and that only one or two other menpunched out at the same time. And the Company briefquotes the opening statement of General Counsel thatCompany senthim his discharge notice.Pool was not called as a witness.If necessary to resolve the point, I would find adversely to Pool in view ofhis failure to testify"the same eight welders.again walked out on themorning of July 1, leading another walkout." TheCompany's own records establish, however, that thewalkout on July 1 involved 33 men who punched outbetween 10:12 and 10:15, inclusive, that 12 men punchedout at 10:12, of whom only 6 were discharged, and that 5men punched out at 10:13, of whom only 2 weredischarged.Moreover, Harmyk expressly testified:We discharged the people who punched out duringworking hours on July 1 who had also punched outduring working hours on June 13.Andrews similarly testified:That we would, those people that walked out on July1would receive a week's suspension, those that walkedout on both occasions would receive a discharge.and again:(ByMr.Wolfe)Mr.Andrews,directingyourattention back to July 1st, 1968, wherein the companydecided to discipline employees, now, isn't it true thatthe company in making their decision on who todischarge based their selection . . . on the fact that thepeople who were ultimately disciplined and were thenselectedfordischargewere those employees whoclocked out on June the 13th at 10:16 or whateverExhibit 2 will show?A. That is correct.Although it is doubtless true that, but for the walkoutof July 1, no one would have been discharged, I find thatthe reason for meting out the harsher penalty to the eightmen here involved was their leadership of the June 13walkout.2.Was the June 13 walkout protected?The walkout on June 13 was a wildcat strike, and inbreach of the no-strike clause. Under familiar principles,employees who engage in such a strike do not ordinarilyenjoy the statutory protection normally given strikers.General Counsel urges, however, that this strike wascaused by an unfair labor practice, the discharge ofBailey, and that the statutory protection therefore adheres.Iagree with General Counsel that the discharge ofBailey was an unfair labor practice. Bailey and the otherwelders wereengagingin a protected concerted activitywhen they met in a group with Plant SuperintendentHammond to discuss wage increases. Hammond firedBailey, apparently in irritation at Bailey's remark that, ifHammond was not going to give increases, Bailey wouldgethelpfromoutsidesources.'EvenacceptingHammond's version of the episode, Bailey's dischargeresulted from statements he made in the meeting tendingto foment discontent among the assembled employees.Bailey's commentsat this meeting were within the ambitof statutory protection, and he could not lawfully bedischarged therefor.N.L.R.B. v.Thor Power ToolCompany,351 F.2d 584 (C.A. 7). As his discharge wasone of the causes of the strike which followed immediatelythereafter,' it was an "unfair labor practice strike," eventhough economic factors (dissatisfaction over wages andworking conditions) also contributed to the strike.'The Companymade no contention that this remark was unprotectedbecauseBailey already had a bargaining representativeFor all thatappears on the record Bailey might have been referringto the Union. Onlyafter he was fired did he mention going to"CORE"or a "board."'The Companyargues that the original charge in the case fails tomention Bailey's discharge as a cause of the June 13 strike,and that oneof the strikers,King,in later conversations with his helper referred only toother causes. But the testimony of several witnesses,the language on the 438DECISIONS OFNATIONALLABOR RELATIONS BOARDIfurther find,however,that even though the strike wasan unfair labor practice strike,itdid not enjoy statutoryprotection.Mastro PlasticsCorp.,and French-AmericanReedsMfg.Co, Inc v. N.L.R.B.,350 U.S. 270, issometimes cited as holding that an unfair labor practicestrike is a protected activity even though in breach ofcontract,butanalysisofMastroand of subsequentdecisions construing it suggest that its scope is less farreaching.See particularlyArlan'sDepartmentStore ofMichigan,Inc.,133NLRB802, holding that under a"no-strike" clause a strike to protest the discriminatorydischarge of a union steward was not protected by theAct.Arlan'sseems to me to be controlling here, and inreliance thereon I find that because of the no-strike clausethe June 13 walkout was not protectedby the Act.'3.Effect of the condonationThe Company agreed to take back all the June 13strikers and to visit no reprisals on them because of theirparticipation in that walkout. General Counsel contendsthis constituted a "condonation" of the June 13 strike,and that the Company could not lawfully rely on the factthat an employee was one of the leaders of that strike tojustify enforcing more stringent discipline on him for theJuly l walkout than it imposed on other employees whoalso walked out on July 1.Laying to one side as inapplicable several so-called"condonation" cases which can be explained on othergrounds, we are left with a hard core of Board and courtdecisionswhich stand for the proposition that, if anemployer following an unprotected concerted activity suchas a strike in breach of contract "condones" that activityby reinstating the employees, he violates the Act if hesubsequently visits reprisals on them for that activity. Seethe general discussion inBrantly Helicopter Corporation,135 NLRB 1412, 1414, 1417-18.The doctrine of those cases is easier to state than torationalize.The original activity never was protected; its"protected" nature was forfeited by some characteristic(such as the breach of contract) which inhered in theactivity and accompanied it throughout its existence. Thusif an employee struck in breach of contract, was thereafterreinstated, and then is discharged for theoriginalactivity,it iseasy to see that the employer's action is a breach ofhis agreement, but it is somewhat more difficult to findthestatutoryviolation, for that must hinge onprotectedactivity of the employee. The policy of the cases appearsto be that strike settlements are to be favored, and thatemployers must therefore be held to promises made aspart of such settlements. But to establish violations of theAct it has been necessary to couch the matter in terms ofactivity protected by the statute. This has been achievedbydeclaringthatonce"condoned" the originallyunprotected concerted activity lost its "unprotected"character so that only "concerted activity" remained, orbyarguingthatby"condoning"theemployerdemonstrated that he "forgave" the "unprotected"character, so that the real reason for his subsequentreprisal was his dislike of the "concerted" aspect. GeneralCounsel in his brief states the matterin termsof estoppel,arguing that, because the men abandoned their strike onpicket signs, and Chlebowski's representations to the Company establishthat the Bailey matter was one of the causes of the strike'InoteArlan'sexpressly modifies some of the languagein Ford MotorCo, 131 NLRB 1462,cited by General Counsel See 133 NLRB at 808,fn 13.the promise that no reprisal would be visited upon them,the Company "is estopped from nowassertingthat theconcerted activity of June 13 was unprotected ...."The authorities cited by the parties and my independentresearch in the matter have not led me to any case inwhich, as here, the discipline was invoked after subsequentunprotected activity, and the severity of the penalty wasdetermined by reference to the condoned activity. In the"condonation" cases thus far decided the employerostensibly visited the reprisal on the employee for the veryactivity the employer had condoned. I have little doubtthat the doctrine would apply even in cases where theemployer "revived" the condoned misconduct in an effortto justify disparate treatment for subsequent offensesunrelated to the condoned offense. For example, if someweeks following a condoned but otherwise unprotectedstrike, two employees were tardy, the employer, in myopinion,would violate the Act if he varied the disciplinemeted out for the tardiness because one of the twoemployees had been involved in the prior activity. In theinstantcase,however, the subsequent offense was arepetition of the very activity which had originally beencondoned. As the Company puts the matter in its brief,the employees were reinstated after the first walkout withthe implicit understanding that they would remain atwork, and their subsequent walkout less than 3 weekslater, and for a related cause,10 constituted a breach bythem of their part of the "condonation" agreement.Ifindmerit in the Company's approach To be sure,the employees did abandon the June 13 walkout andreturned to work, and this was the immediatequid proquofor the condonation. But fairly implied, it seems tome, was an understanding to remain at work for areasonable period, and not to walk out again in theimmediate future for a similar cause. Of course theEmployer was free to invoke penalties against the secondwalkout, and the complaint here is that by invokingdisparate discipline he reneged on his condonation. But byparticipating in the second walkout, the employees alsoreneged on their part of the settlement. The policyfavoring strike settlements, which is the real heart of thecondonation doctrine, requires more than just a temporaryabandonmentof the strike. Analogy to the Board's ownpolicieson settlements seems appropriate. If, after asettlementagreement procures a dismissal of a complaint,the employer commits new unfair labor practices, theBoardwillvacate the agreement and will hold theemployer liable for his presettlement, as well as hispostsettlement,conduct.TheWallaceCorporation vN.L.R.B.,323 U.S. 248, 254-255;N.L.R.B. v.WesternMeat Packers, Inc.,368 F.2d 65, 70 (C.A. 10). I thereforeconclude that the employees who led the walkout on June13 and who again walked out on July 1 cannot, in thecircumstances of thiscase,rely on the condonation of theJune 13 walkout to render illegal the Company's action onJuly 1 in visiting harsher discipline on them than on otherparticipants in the latter walkout.CONCLUSIONS OF LAW1.The Companyby discharging William Bailey on themorning of June 13 because of statements he made in thecourse of activities protectedby the Actengaged in anunfair labor practice affecting commerce within themeaning of Sections 8(a)(1) and 2(6) and(7) of the Act."The desire for wage adjustments was a partial cause of the June 13walkout and the sole cause on July 1 POLORON PRODUCTS OF INDIANA, INC.2.The Companyhas not engaged in the other unfairlabor practices alleged in the complaint.THF REMEDYAs the record demonstrates that Bailey would havebeen discharged at the end of his shift on June 13, 1 shallrecommend that he be given backpay for that day only,with interest in accordance with the formula approved inIsisPlumbing & Heating Co.,138NLRB 716. GeneralCounsel points out that Bailey was offered the opportunityto return the next day as a beginning probationer, andcorrectlyobserves that while thiswas lessthan fullreinstatement it demonstrates the Company's willingnessto keep Bailey on the job. The offer, however, was part ofa strike settlement. So far as the Board's remedial powergoes, restoration of thestatusquo anteisachieved bypayingBaileyforthe time he lost because of hispremature discharge.The Company was not legallyobligated to hire him back, and as he rejected the offer Isee no reason for the Board to reimpose it. I shall alsorecommend the customary cease-and-desist order andnotice posting. I have some doubt as to the advisability ofa notice under all the circumstances, but I have decided toadhere to the convention although the Board may wish toreconsider the matter if the case is reviewed. Also if theBoard should disagree with me on either of the two closequestions of law discussed above (the scope ofMastroPlasticsand the condonation), it may wish in framing anotice to consider the problem dealt with inBrantlyHelicopter,135 NLRB at 1419, 1420.Accordingly,upontheforegoingfindingsandconclusions, and upon the entire record, I recommend,pursuant to Section 10(c) of the Act, issuance of thefollowing:ORDERRespondent, Poloron Products of Indiana, Inc., itsofficers,agents, successors,and assigns,shall:1.Cease and desist from discharging, or threatening todischarge or otherwise discriminate against, any employeeforengaging in concerted activity for mutual aid orprotection.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Make William Bailey whole in the manner describedin the portion of the Trial Examiner's Decision entitled"The Remedy" for any loss of earnings suffered by reasonof the discrimination against him.(b) Post at its plant at Michigan City, Indiana, copiesof the attachednoticemarked"Appendix."" Copies ofsaid notice, on forms provided by the Regional DirectorforRegion 25, after being duly signed by Respondent'sauthorizedrepresentative,shallbepostedbythe439Respondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 25, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.':In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of aTrialExaminer" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court ofAppeals Enforcing an Order" shall be substituted for the words "aDecision and Order ""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read- "Notify said Regional Director, inwriting,within 10 days from the date of this Order, what steps Respondenthas taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WEWILLpayWilliamBaileyback wages andinterest thereon for June 13, 1968.WE WILL NOT take or threaten to take any actionagainstany employee for engaging in protectedconcerted activity for mutual aid or protection, butemployees are hereby cautioned that a strike in breachof a no-strike clause in a contract is not ordinarilyregarded as a "protected"concerted activity.POLORONPRODUCTS OFINDIANA, INC.(Employer)DatedBy(Representative)(Title)This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 614 ISTACenter, 150West Market Street, Indianapolis,Indiana46204, Telephone 317-633-8921.